Citation Nr: 0726693	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-42 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for sickle cell trait.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 2000 to April 
2002.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).

This case was remanded by the Board in July 2006 for 
additional development.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's currently diagnosed sickle cell trait has a history 
of directly attributable pathological findings.


CONCLUSION OF LAW

The veteran's sickle cell trait is not a disability for VA 
purposes.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 4.117, Diagnostic Code 7714 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication, a letter dated 
in July 2003 satisfied the duty to notify provisions.  An 
additional letter was also provided to the veteran in August 
2006, after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran's service medical records, VA medical 
treatment records, and indicated private medical records have 
been obtained.  VA examinations were provided to the veteran 
in connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records show that he 
experienced a sickle cell crisis in September 2001.  A 
November 2001 medical board report gave a diagnosis of sickle 
trait with 41 percent sickle hemoglobin with a history of 
sickle cell crisis at high altitude/low oxygen tension.  The 
prognosis stated that the veteran was unlikely to be able to 
deploy to altitudes greater than 5,000 feet.

After separation from military service, a May 2002 private 
medical report stated that the veteran complained of a 
headache and tingling in his arms and fingers.  The 
impression was paresthesia and non-specific cephalgia.

In an August 2003 statement, the veteran stated that he 
continued to have pain in his legs and stomach and would 
sometimes wake up at night with sharp pains.

In an October 2003 VA hemic disorders examination report, the 
veteran reported that he had been hospitalized twice for 
sickle cell crisis.  The veteran complained of daily 
shortness of breath, but also stated that he played 
basketball for 1 1/2 hours before being short of breath or 
tired.  He reported that he experienced headaches 3 times per 
week and that each headache was approximately 2 hours in 
duration.  The veteran reported that he experienced chest 
pains "whenever he lifts anything" and that the chest pains 
lasted for 1/2 to 2 hours.  On physical examination, no 
abnormalities were noted.  The assessment was sickle cell 
trait with two episodes of hospitalization.  The examiner 
stated

[m]y assessment is that the [veteran] may 
have a very mild form of sickle cell 
trait and I do not think that the 
[veteran's] routine activities are 
affected by his sickle cell trait, as the 
[veteran] mentions that he can play 
basketball for one and a half hours 
continuously.  I think that the [veteran] 
can do any strenuous activity also, if he 
can play basketball for one and a half 
hours without stopping.  I think the 
[veteran] can perform strenuous 
activities from my limited physical 
examination and history and the [veteran] 
can do his routine household activities, 
as well as strenuous physical activity, 
but I am not sure of the extent of the 
strenuous activities he can do, but I 
think he has a mild form of sickle cell 
trait.

In a transcript of a December 2005 hearing before the Board, 
the veteran stated that went to a private hospital in May 
2002.  He stated that at that time he experienced the same 
symptoms as he had during his in-service sickle cell crisis.  
The veteran stated that the private physician "told me that 
he didn't know what to do, because it didn't seem like I was 
having a sickle cell crisis."  The veteran stated that ever 
since the in-service sickle cell crisis, he had experienced 
pain in his arms, legs, and stomach.

In a February 2007 VA hemic disorders examination report, the 
veteran complained of chronic pain in the legs, stomach, and 
abdomen which occurred 3 to 4 times per week and were worse 
in the morning.  He also reported "significant" weakness, 
fatigability, headaches, shortness of breath, and chest 
pains.  On physical examination, no abnormalities were noted.  
The diagnosis was sickle cell trait.  The examiner stated 
that the veteran's "current hemoglobin, [mean corpuscular 
volume], and [red cell distribution width] are normal and he 
has no sickle cells on his manual differential.  Therefore, I 
cannot contribute his daily symptoms to vasoocclusion at this 
time.  Otherwise, he shows no other signs of end-organ 
pathology."

Sickle cell trait alone, without a history of directly 
attributable pathological findings, is not a ratable 
disability.  Cases of symptomatic sickle cell trait will be 
forwarded to the Director, Compensation and Pension Service, 
for consideration under 38 C.F.R. § 3.321(b)(1).  38 C.F.R. § 
4.117, Diagnostic Code 7714, at Note.

The medical evidence of record does not show that the 
veteran's sickle cell trait has a history of directly 
attributable pathological findings.  While the veteran's 
service medical records show that he experienced a sickle 
cell crisis during service, there is no medical evidence that 
the veteran has experienced symptoms related to his diagnosed 
sickle cell trait since discharge from active duty.  The May 
2002 private medical report gave an impression of paresthesia 
and non-specific cephalgia.  Furthermore, in the transcript 
of the December 2005 hearing before the Board, the veteran 
stated that private physician did not believe that he was 
experiencing a sickle cell crisis.  In addition, the October 
2003 and February 2007 VA hemic disorders examination reports 
found no abnormalities on physical examination.  Finally, the 
February 2007 report stated that the veteran's complaints of 
daily symptoms could not be attributed to his sickle cell 
trait.

The Board notes that the October 2003 VA hemic disorders 
examination report stated that the veteran had been 
hospitalized twice for sickle cell crisis.  However, this 
statement was based upon the veteran's reported history.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Accordingly, 
the examiner's statements cannot enjoy the presumption of 
truthfulness, because a medical professional is not competent 
to opine as to matters outside the scope of his or her 
expertise, and a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("in order 
for any testimony to be probative of any fact, the witness 
must be competent to testify as to the facts under 
consideration").  The United States Court of Appeals for 
Veterans Claims has held that medical professionals are not 
competent to transform a lay history, unenhanced by medical 
comment, into competent medical evidence based on their 
status as medical professionals.  LeShore v. Brown, 8 Vet. 
App. 406 (1995).  In addition, the medical evidence of record 
does not show that the veteran's May 2002 hospitalization was 
due to a sickle cell crisis.

The veteran's statements alone are not sufficient to prove 
that his sickle cell trait has a history of directly 
attributable pathological findings.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
he is not a physician, the veteran is not competent to make a 
determination that his sickle cell trait has a history of 
directly attributable pathological findings.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, the medical evidence 
of record does not show that the veteran's sickle cell trait 
has a history of directly attributable pathological findings.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Here, the competent and probative evidence shows the 
veteran has a diagnosis of sickle cell trait alone, without a 
history of directly attributable pathological findings.  As 
such, the veteran's sickle cell trait is not a disability for 
VA purposes and service connection for sickle cell trait is 
not warranted.  See 38 C.F.R. § 4.117, Diagnostic Code 7714, 
at Note.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the veteran's sickle cell trait has 
a history of directly attributable pathological findings, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for sickle cell trait is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


